FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                      UNITED STATES COURT OF APPEALS October 24, 2013
                                                                    Elisabeth A. Shumaker
                                       TENTH CIRCUIT                    Clerk of Court



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

 v.                                                          No. 13-8041
                                               (D.C. Nos. 2:12-CV-00273-ABJ and 2:10-
 MICHAEL WAYNE FLEMING,                                   CR-00125-ABJ-1)
                                                               (D. Kan.)
               Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       Appellant Michael Fleming seeks a certificate of appealability to appeal the district

court’s denial of his 28 U.S.C. § 2255 habeas petition.

       Appellant was convicted of a drug-trafficking offense and sentenced to twenty

years’ imprisonment. This court affirmed his conviction and sentence on direct appeal.

United States v. Fleming, 667 F.3d 1098 (10th Cir. 2011). Appellant then filed the instant

habeas petition in which he raised seven claims of ineffective assistance of counsel and

two claims of prosecutorial misconduct. Appellant also sought broad discovery he



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
believed would “provide information regarding what his counsel knew, when he knew it

and what he did to prepare for trial.” (Appellant’s App. at 65.)

       The district court considered each of Appellant’s nine habeas claims and explained

why each claim failed to set forth a valid basis for relief. The district court also held that

Appellant’s general and conclusory statement regarding his need for discovery was not

sufficient to show good cause under the applicable standards for discovery in a § 2255

proceeding. See Wallace v. Ward, 191 F.3d 1235, 1245 (10th Cir. 1999) (“Good cause is

established ‘where specific allegations before the court show reason to believe that the

petitioner may, if the facts are fully developed, be able to demonstrate that he is . . .

entitled to relief.’” (alteration in original) (quoting Bracy v. Gramley, 520 U.S. 899, 908-

09 (1997))).

       After carefully reviewing the record and Appellant’s filings on appeal, we

conclude that reasonable jurists would not debate the correctness of the district court’s

thorough analysis of each of Appellant’s claims. See Slack v. McDaniel, 529 U.S. 473,

484 (2000). We likewise conclude that reasonable jurists would not debate the district

court’s conclusion that Appellant failed to establish good cause to conduct discovery.

Therefore, for substantially the same reasons given by the district court, we DENY

Appellant’s request for a certificate of appealability and DISMISS the appeal.




                                              -2-
Appellant’s motion to proceed in forma pauperis on appeal is GRANTED.

                                              ENTERED FOR THE COURT


                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-